 Case 2:20-cr-00037-TSK-MJA Document 4 Filed 10/26/20 Page 1 of 1 PageID #: 4


                                                                                    FilLED
                      UNITED STATES DISTRICT COURT FOR THE                          OCT 262020
                       NORTHERN DISTRICT OF WEST VIRGINL4
                                                                          U.S. D/STRICT ~              ir~
                                                                            EL NS
   UNITED STATES OF AMERICA,                                                                      41

  V.
                                                   Criminal No.      _________________________
  DAVID CHANGHYUB LEE,
                   Defendant.
                                                   Violation[s]:     16 U.S.C.    § 3372(a)(2)(B)
                                                                     16 U.S.C.    § 3372(d)(2)


                                     INFORMATION

       The United States Attorney charges that:

                                         COUNT ONE

                 (Interstate Transportation of Ginseng in Violation of State Law)

       On or about September 28, 2018, in Randolph County and elsewhere, in the Northern

District of West Virginia, defendant DAVID CHANGHYUB LEE did knowingly transport in

interstate commerce from West Virginia to North Carolina a plant, that is, Panax quinquefolis,

commonly known as American ginseng, and in the exercise of due care he, defendant DAVID

CHANGHYUB LEE, should have known that the plant was transported in violation of and in a

manner unlawful under West Virginia law, that is, West Virginia Code         §   19-1A-3a(f); all in

violation of Title 16, United States Code, Sections 3372(a)(2)(B) a d 3373(d)(2).




                                                    William   .   well
                                                    United States Attorney

                                                    Stephen Warner
                                                    Assistant United States Attorney
